892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re EMS-AMERICAN GRILON, INC. and EMS-Chemie Ag, Petitioners.
No. 269.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1989.

Before MICHEL, Circuit Judge.
ORDER
MICHEL, Circuit Judge.


1
EMS-American Grilon, Inc. and EMS-Chemie AG (EMS), have submitted a petition for writ of mandamus as an alternative means of seeking review of certain orders of the United States District Court for the District of New Jersey.   Because we are accepting EMS' appeal in 90-1036, this petition will be dismissed.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
EMS' petition for writ of mandamus is dismissed.